DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “101, 103, 105, 107, 109, 11, 113” has been used to designate both elements in Fig. 1 and elements in Fig. 2B.  These elements do not appear to correspond to the same elements in any of the instances.  For example, specification seems to refer to elements in Fig. 2B using 203, 207, 211 etc. but the drawings using the incorrect characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification appears to list a reference (e.g. Subbotin, 2018) in [Par. 0031], but it is unclear what reference this is referring to.  Appropriate correction is required.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “outputting the open circuit voltage of the battery.” Claims are indefinite because they lack clarity since multiple types of open circuit voltages are defined, and it is not clear which open circuit voltage is output.  For examination purposes, the limitations are understood to refer to “the estimated open circuit voltage of the battery” that is an output of the batch algorithm as the open circuit voltage in “outputting the open circuit voltage of the battery.”

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “utilizing bias estimation algorithm and machine learning model.” Claims are indefinite because they lack clarity as to whether these are new elements “a bias estimation algorithm” or refer to previous elements “the machine learning model” previously recited in the independent claim.  For examination purposes, the limitations are understood to refer to “a bias estimating algorithm” and “the machine learning model” previously set forth in claim 1.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 recite “wherein the open circuit voltage of the battery is known is after a period of rest of the battery.”  It is unclear what “the open circuit voltage of the battery” refers to since claim 1 discusses a variety of different open circuit voltages such as “biased open circuit voltage” “corrected open circuit voltage” “estimated open circuit voltage” “open circuit voltage value” and the claims do not make it clear what antecedent basis exists.  Further the claims are unclear because the phrase “voltage of the battery is known is after a period of rest” is unclear as to its metes and bounds since “is known is” makes for a weird sentence structure and it is not clear what the limitation actually entails.  For examination purposes, the limitations are understood to mean “the estimated open circuit voltage of the battery is determined after a period of rest of the battery.”

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the bias estimation algorithm" in 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what constitutes the bias estimation algorithm and if it is directed towards either the step for migrating bias or utilizing a batch algorithm.  For examination purposes, the examiner considers the bias estimation algorithm to merely be the steps performed by the controller to mitigate bias associated with an open circuit voltage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0005276) in view of Mizuno (US 2008/0234956), Wampler et al. (US 2021/0080506) and Lin et al. (US 2016/0054390).

With respect to claim 1, Cho discloses a method of estimating an open circuit voltage capacity of a battery, comprising: 
collecting measurements of current, voltage and temperature [Fig. 1; 11] of the battery at a point in time as inputs for machine learning; and
(characterized in determining value F from voltage, current, temperature; where F is an estimated value, and therefore has bias, that complements an amp-hour (Ah) counting value and an open circuit voltage (OCV) value) utilizing a machine learning model and a record of current, voltage, and temperature of the battery during a normal operation [Par. 0035 &0041].

Cho fails to necessarily disclose that the measurements are collected until a recorded history interval includes at least one charge stage, one discharge stage, and one rest point to determine a voltage measurement that can be used as open circuit voltage value.
Mizuno discloses an apparatus and method for utilizing a neural network to compute battery state parameters based on collecting measurements of voltage, current, and temperature that includes a recorded history interval [Par. 0022] & [Fig. 2].
Wampler teaches about a method and system for monitoring battery state parameters that includes using voltage measurements that are taken during a resting period, i.e., when the device is neither charging nor discharging the battery [Par. 0003], and particularly teaches about monitoring parameters of voltage, current, and temperature for at least one charge stage, one discharge stage, and one rest point to determine a voltage measurement that can be used as open circuit voltage value [Par. 0067-0068].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho with Mizuno and Wampler to further include collecting measurements until a recorded history interval includes at least one charge stage, one discharge stage, and one rest point to determine a voltage measurement that can be used as open circuit voltage value motivated by a desire to apply a known technique to a known device(method product) ready for 

Cho also fails to disclose wherein the machine learning model is configured to output a corrected capacity and open circuit voltage estimates; and 
mitigating and correcting any biases associated with time dependent current, voltage, and temperature measurements using an estimation method which estimates bias values and subtract them from the original measurements; and 
utilizing a batch algorithm with the corrected capacity and corrected open circuit voltage estimates as inputs to output an estimated open circuit voltage of the battery as a function an estimated capacity aligned with physical properties of the battery.
Lin discloses battery state estimation techniques for estimating a current bias and making adjustments to correct for the estimated current bias.  Then, the techniques use the corrected measured current to estimate the OCV, a capacity, and an impedance of the battery system as well as utilize the OCV to estimate a state of charge (SOC) of the battery system [abstract].  Lin discloses mitigating and correcting any biases [Fig. 4; 404,408,412,416] associated with time dependent current, voltage, and temperature measurements using an estimation method which estimates bias values and subtract them from the original measurements [Par. 0038-0039]; and utilizing a batch algorithm [Fig. 4; 428, 432] with the corrected capacity and corrected open circuit voltage estimates [Fig. 4; 420] as inputs to output an estimated open circuit voltage of the battery as a function an estimated capacity aligned with physical properties of the battery [Fig. 4; 432].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho in view of Wampler with Lin to further implement outputting corrected capacity and open circuit voltage estimates from the machine learning model that 

With respect to claim 2, Cho discloses wherein the method further includes utilizing the machine learning model to generate a real-time open circuit voltage estimate as a function of time [Par. 0041 & 0059]. (characterized by the neuro-fuzzy algorithm using data of the time k as inputs to output an estimation value of the open-circuit voltage, that is therefore an estimate as a function of time k)

With respect to claim 3, Cho discloses wherein the current, the voltage, and the temperature of the battery are measured at an instantaneous moment (point in time k) [Par. 0018].

With respect to claim 4, Cho does not necessarily disclose wherein the current, the voltage, and the temperature measurements of the battery are recorded over a period of time.
Mizuno discloses an apparatus and method for utilizing a neural network to compute battery state parameters based on collecting measurements of voltage, current, and temperature wherein the current, the voltage, and the temperature measurements of the battery are recorded over a period of time [Par. 0022].


With respect to claim 5, Cho does not necessarily disclose wherein the current, the voltage, and the temperature measurements of the battery are recorded with a sampling frequency.
Mizuno discloses an apparatus and method for utilizing a neural network to compute battery state parameters based on collecting measurements of voltage, current, and temperature wherein the current, the voltage, and the temperature measurements of the battery are recorded with a sampling frequency [Par. 0022].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho with Mizuno to further include wherein the current, the voltage, and the temperature measurements of the battery are recorded with a sampling frequency motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby improving the neural network and machine learning of battery state parameters.

With respect to claim 6, Cho, Mizuno, and Wampler do not necessarily disclose wherein the method further includes the step of outputting the open circuit voltage of the battery.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho in view of Wampler with Lin to further include the step of outputting the open circuit voltage of the battery motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves the ability to calculate an SOC estimate of the battery based on the corrected OCV.

With respect to claim 7, Cho, Mizuno, and Wampler do not disclose wherein the method further includes mitigating current measurement biases utilizing bias estimation algorithm and machine learning model.
Lin discloses a technique that performs steps for mitigating current measurement biases utilizing bias estimation algorithm and machine learning model [Fig. 4; 404,408,412,416] & [Par. 0038-0039].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho in view of Wampler with Lin to further implement mitigating current measurement biases utilizing bias estimation algorithm and machine learning model motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby improving the analysis of the battery state estimation that accounts for inaccurate measurements of voltage, temperature, or current (see Lin [Par. 0002]).

With respect to claim 9, Cho and Mizuno fail to disclose wherein the open circuit voltage of the battery is known is after a period of rest of the battery.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho with Wampler to further include wherein the open circuit voltage of the battery is known is after a period of rest of the battery motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves calculation of capacity and open circuit voltage (OCV) from battery parameter measurements.

With respect to claim 10, Cho discloses wherein normal operation includes a charge regime, and a discharge regime [Par. 0038 & 0041]
Cho and Mizuno do not necessarily disclose that normal operation also includes intermediate rests.
Wampler teaches about a method and system executing battery state estimation that includes improving calculations of battery parameters such as capacity and reducing errors [Par. 0002] and further teaches monitoring battery parameters during normal operation including a charge regime, a discharge regime, and intermediate rests [Par. 0031] & [Par. 0067-0068].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho with Wampler to further include wherein the normal operation includes intermediate rests along with a charge regime and discharge regime motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0005276) in view of Mizuno (US 2008/0234956), Wampler et al. (US 2021/0080506) and Lin et al. (US 2016/0054390) as applied to claim 11 above, and further in view of Klintberg et al. (US 2020/0393514).

With respect to claim 8, Cho, Mizuno, Wampler, and Lin fail to disclose wherein the method further includes mitigating voltage measurement biases utilizing bias estimation algorithm and machine learning model.
While the teachings above due disclose mitigating biases utilizing bias estimation algorithm and machine learning model, they are not specifically directed towards mitigating voltage measurement biases.
Klintberg et al. (US 2020/0393514) discloses a method for estimating a capacity of a battery with improved accuracy, particularly in light of uncertainties in measured electrical current or voltage used in the estimation of capacity [see abstract].  Klintberg further teaches a method of compensation that includes mitigating both current and voltage measurement biases (uncertainties) utilizing a bias compensated capacity estimator that improves accuracy of estimating battery state parameters [Par. 0011 & 0034].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho in view of Mizuno, Wampler, and Lin with Klintberg to implement a technique for mitigating biases that includes mitigating voltage measurement biases utilizing bias estimation algorithm and machine learning model motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that provides for better compensation of the uncertainties in measured electrical current .

Claims 11-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0005276) in view of Lin et al. (US 2016/0054390).

With respect to claim 11, Cho discloses a battery management system [Fig. 1] comprising: 
a memory [Par. 0066]; 
a current sensor [Fig. 1; 12] that measures a current flow through a battery to a load (inherent based on implementation in hybrid electrical/electrical vehicles [Par. 0009 & 0070]); 
a voltage sensor [Fig. 1; 14] that measures a voltage level between a first terminal and a second terminal of the battery that are each connected to the load [Par. 0009 & 0070], and the memory [Par. 0035-0036] (characterized in use of neural network and learning algorithm necessitates memory); 
a temperature sensor [Fig. 1; 14] that measures a temperature level of the battery; and 
a controller [Fig. 1; 20] configured to be operatively connected to the current sensor, temperature sensor, and voltage sensor, wherein the controller is configured to: 
receive a measurement of a first current level flowing through the battery to the load at a first time from the current sensor [Par. 0018];
 receive a measurement of a first voltage level between the first terminal and the second terminal of the battery that are each connected to the load at the first time from the voltage sensor [Par. 0018]; and
utilizing a machine learning model to output a capacity and open circuit voltage estimate [Par. 0035 &0041]. (characterized in determining value F from voltage, current, temperature; where F is an estimated value, and therefore has bias, that complements an amp-hour (Ah) counting value and an open circuit voltage (OCV) value) 

Cho also fails to disclose mitigate any bias associated with an open circuit voltage utilizing a machine learning model, wherein the machine learning model is configured to output a corrected capacity and correct open circuit voltage estimates; and 
utilize a batch algorithm with the corrected capacity and corrected open circuit voltage estimate to output an estimated open circuit voltage of the battery as compared to an estimated capacity.
Lin discloses battery state estimation techniques for estimating a current bias and making adjustments to correct for the estimated current bias.  Then, the techniques use the corrected measured current to estimate the OCV, a capacity, and an impedance of the battery system as well as utilize the OCV to estimate a state of charge (SOC) of the battery system [abstract].  Lin discloses mitigating and correcting any biases [Fig. 4; 404,408,412,416] associated with time dependent current, voltage, and temperature measurements using an estimation method which estimates bias values and subtract them from the original measurements [Par. 0038-0039]; and utilizing a batch algorithm [Fig. 4; 428, 432] with the corrected capacity and corrected open circuit voltage estimates [Fig. 4; 420] as inputs to output an estimated open circuit voltage of the battery as a function an estimated capacity [Fig. 4; 432].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of with Lin to further implement outputting corrected capacity and open circuit voltage estimates from the machine learning model that includes mitigating any bias associated with an open circuit voltage and utilizes a batch algorithm with the corrected capacity and corrected open circuit voltage estimate to output an estimated open circuit voltage of the battery as compared to an estimated capacity motivated by a desire to use a known technique to improve similar 

With respect to claim 12, Cho discloses wherein the machine learning model is configured to generate a real-time open circuit voltage estimate as a function of time [Par. 0041 & 0059]. (characterized by the neuro-fuzzy algorithm using data of the time k as inputs to output an estimation value of the open-circuit voltage, that is therefore an estimate as a function of time k)

With respect to claim 13, Cho discloses wherein the current, the voltage, and the temperature of the battery are measured at an instantaneous moment (point in time k) [Par. 0018].

With respect to claim 14, Cho fails to necessarily disclose wherein the controller is further configured to output the open circuit voltage of the battery.
Lin discloses a technique that includes the step of outputting the open circuit voltage of the battery [Fig. 3; 312, 315] (characterized in outputting the OCV to the OCV-SOC curve module to thereby compute an SOC estimate).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho in view of Wampler with Lin to further include that the controller is further configured to output the open circuit voltage of the battery motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves the ability to calculate an SOC estimate of the battery based on the corrected OCV.

With respect to claim 15, Cho fails to disclose wherein the controller is further configured to mitigate current measurement biases utilizing both the bias estimation algorithm and machine learning model.
Lin discloses a technique that performs steps for mitigating current measurement biases utilizing bias estimation algorithm and machine learning model [Fig. 4; 404,408,412,416] & [Par. 0038-0039].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho with Lin to further configure the controller to mitigate current measurement biases utilizing both the bias estimation algorithm and machine learning model motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby improving the analysis of the battery state estimation that accounts for inaccurate measurements of voltage, temperature, or current (see Lin [Par. 0002]).

With respect to claim 18, Cho discloses a battery management system [Fig. 1] comprising: 
a memory [Par. 0066]; 
a current sensor [Fig. 1; 12] that measures a current flow through a battery to a load (inherent based on implementation in hybrid electrical/electrical vehicles [Par. 0009 & 0070]); 
a voltage sensor [Fig. 1; 14] that measures a voltage level between a first terminal and a second terminal of the battery that are each connected to the load [Par. 0009 & 0070], and the memory [Par. 0035-0036] (characterized in use of neural network and learning algorithm necessitates memory); 
a temperature sensor [Fig. 1; 14] that measures a temperature level of the battery; and 
a controller [Fig. 1; 20] configured to be operatively connected to the current sensor, temperature sensor, and voltage sensor, wherein the controller is configured to: 

 receive a measurement of a first voltage level between the first terminal and the second terminal of the battery that are each connected to the load at the first time from the voltage sensor [Par. 0018]; and
utilizing a machine learning model to output a capacity and open circuit voltage estimate [Par. 0035 &0041]. (characterized in determining value F from voltage, current, temperature; where F is an estimated value, and therefore has bias, that complements an amp-hour (Ah) counting value and an open circuit voltage (OCV) value) 

Cho also fails to disclose mitigate any bias associated with an open circuit voltage utilizing a machine learning model, wherein the machine learning model is configured to output a corrected capacity and correct open circuit voltage estimates; and 
utilizing the corrected capacity and corrected open circuit voltage estimate to output an estimated open circuit voltage of the battery as compared to an estimated capacity.
Lin discloses battery state estimation techniques for estimating a current bias and making adjustments to correct for the estimated current bias.  Then, the techniques use the corrected measured current to estimate the OCV, a capacity, and an impedance of the battery system as well as utilize the OCV to estimate a state of charge (SOC) of the battery system [abstract].  Lin discloses mitigating and correcting any biases [Fig. 4; 404,408,412,416] associated with time dependent current, voltage, and temperature measurements using an estimation method which estimates bias values and subtract them from the original measurements [Par. 0038-0039]; and utilizing a batch algorithm [Fig. 4; 428, 432] with the corrected capacity and corrected open circuit voltage estimates [Fig. 4; 420] as inputs 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of with Lin to further implement outputting corrected capacity and open circuit voltage estimates from the machine learning model that includes mitigating any bias associated with an open circuit voltage and utilizes the corrected capacity and corrected open circuit voltage estimate to output an estimated open circuit voltage of the battery as compared to an estimated capacity motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby improving the analysis of the battery state estimation including estimated parameters such as OCV, capacity, and SOC.

With respect to claim 19, Cho discloses the controller is configured to mitigate the bias utilizing multiple repetitions of the machine learning model [Fig. 3; S34, S36].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0005276) in view of Lin et al. (US 2016/0054390) as applied to claim 11 above, and further in view of Wampler et al. (US 2021/0080506).

With respect to claim 17, Cho and Lin fail wherein the open circuit voltage of the battery is known is after a period of rest of the battery.
Wampler teaches about a method and system for monitoring charge capacity that includes using voltage measurements that are taken during a resting period, i.e., when the device is neither charging nor discharging the battery [Par. 0003], and particularly teaches knowing the open circuit voltage of the battery after a period of rest [Par. 0067-0068].
.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0005276) in view of Lin et al. (US 2016/0054390) as applied to claim 11 above, and further in view of Klintberg et al. (US 2020/0393514).

With respect to claim 16, Cho and Lin fail to disclose wherein the controller is further configured to mitigate voltage measurement biases utilizing a bias estimation algorithm and machine learning.
While the teachings above due disclose mitigating biases utilizing bias estimation algorithm and machine learning, they are not specifically directed towards mitigating voltage measurement biases.
Klintberg et al. (US 2020/0393514) discloses a method for estimating a capacity of a battery with improved accuracy, particularly in light of uncertainties in measured electrical current or voltage used in the estimation of capacity [see abstract].  Klintberg further teaches a method of compensation that includes mitigating both current and voltage measurement biases (uncertainties) utilizing a bias compensated capacity estimator that improves accuracy of estimating battery state parameters [Par. 0011 & 0034].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho in view of Lin with Klintberg to implement a technique for mitigating biases wherein the controller is further configured to mitigate voltage 

With respect to claim 20, Cho  and Lin fail to disclose wherein the controller is further configured to mitigate voltage measurement biases utilizing a bias estimation algorithm.
While the teachings above due disclose mitigating biases utilizing bias estimation algorithm and machine learning, they are not specifically directed towards mitigating voltage measurement biases.
Klintberg et al. (US 2020/0393514) discloses a method for estimating a capacity of a battery with improved accuracy, particularly in light of uncertainties in measured electrical current or voltage used in the estimation of capacity [see abstract].  Klintberg further teaches a method of compensation that includes mitigating both current and voltage measurement biases (uncertainties) utilizing a bias compensated capacity estimator that improves accuracy of estimating battery state parameters [Par. 0011 & 0034].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cho in view Lin with Klintberg to implement a technique for mitigating biases wherein the controller is further configured to mitigate voltage measurement biases utilizing a bias estimation algorithm motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that provides for better compensation of the uncertainties in measured electrical current or voltage used in the estimation, and permits less complicated and less costly sensors to be used (see Klintberg [Par. 0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kawamura et al. (US 2017/0363690) discloses a battery-state estimating device for accurately estimating a battery state of a battery includes: an OCV calculating unit calculating an OCV from the detected values, and a map adjusting unit adjusting the Ah-OCV map, wherein the map adjusting unit derives a model equation of the Ah-OCV map on the basis of a first OCV at a first time-point and a second OCV at a second time-point calculated by the OCV calculating unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TERENCE E STIFTER JR/Examiner, Art Unit 2865      

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
01/07/2022